DETAILED ACTION
		Response to Amendment
 The amendment filed on 06/08/2020 has been entered and considered by Examiner. Claims 1, 2, 4 - 21 are presented for examination. Claims 4, 6-14, 16-21 are withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Howison on 01/28/2021.
The application has been amended as follows:
4.		(Canceled)	

16-21.		(Canceled)
Allowable Subject Matter
Claims 1, 2, 4 - 21 are allowed. 
	The following is an Examiner’s statement of reasons for allowance:
	Lee discloses (Figs. 1-10) a method of a master eNodeB (MeNB) (source eNB) for de-activating a local internet protocol access (LIPA) bearer, applicable for local breakout in a dual-connectivity architecture (Fig. 5, 8, or 9), the method comprising: 
determining to change a serving secondary eNodeB (SeNB) (L-GW) for providing the dual connectivity service to a  user equipment (UE) with the MeNB  (source eNB) or initiate a handover of the UE from the MeN B to an eNB (target eNB) for providing the dual-connectivity service to the UE with the SeNB [0087-93, 0091-95, 0112-116]; 
	Pekonen discloses (Fig. 6) send, from a network node to the serving SeNB, a request to release a LIPA bearer in order that the serving SeNB activates a LIPA bearer de-activation process of a local gateway (LGW) comprised in the serving SeNB (steps 616-630) [0074-76, 0085];
Jha discloses (Figs. 5 and 6) send, from the MeNB (Target eNB) to the serving SeNB (Source eNB), a request to release a LIPA bearer [0048, 0058-61, 0111],  
causing the serving SeNB to send internal signaling to a local gateway (LGW) comprised in the serving SeNB to activate a LIPA bearer de-activation process of a LGW (Steps 46-48, 6a-6b) [0048, 0058-61, 0111].
Yasuda discloses (Figs. 1-19) receiving, from a mobility management entity (MME), a release command including a bearer identity of the LIPA bearer to be released based on the LIPA bearer de-activation process (Steps 160, 500, 800) [0108-109, 0125-126].

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAKEE FANG/
Primary Examiner, Art Unit 2642